Title: To George Washington from Charles-François, vicomte Du Buysson des Aix, 21 September 1780
From: Du Buysson des Aix, Charles-François, vicomte
To: Washington, George


                        
                            Sir
                            Annaps sept. 21st 1780
                        
                        I had the honour of writing to your Excellency as soon as I arrived at Hillsborough Informing you of the
                            Death of the Baron, and of my going to Philadelphia, I flattered myself of having the Pleasure of seeing you by this, but
                            the Continuall Pains in my brest and wounds and my Fever, allow me but A few hours in the Day to travel, as I fear I shall
                            be Detained too long on the road, I must beg leave to Lay before your Excellency my Present situation.
                        after the Death of the Baron the British Doctors having Declared the impossibility of my recovering my health
                            in this Country, Lord Cornwallis Immedeately Granted me permissen to go to Philadelphia, to sollicit my Exchange, and
                            Nominated Lt Col. Hamilton for that purpos, if that Gentleman or some other is not found I shall be obliged to Deliver
                            myself up in New York by the first of November; and as the Exchange of Lt Col. Hamilton Cannot take place, it being So
                            hurtfull to the state, and as my health is much impaired by the wound I have receved and no likelihood of it mending Very
                            soon in this Country, I must beg your Excellency to Obtain from Genl Clinton my Exchange, as soon as Possible, that I may
                            not be obliged to Go to York, but may have the priviledge of returning to my Country—I have the Honour to be with the
                            highest Veneration and respect Your Excellency’s most Obedeint and Very Hume servt
                        
                            Le Chr Dubuysson
                        
                    